Case 1:18-cr-00340-LGS Document 385 Filed 09/24/20 Page 1 of 8
Case 1:18-cr-00340-LGS Document 385 Filed 09/24/20 Page 2 of 8
Case 1:18-cr-00340-LGS Document 385 Filed 09/24/20 Page 3 of 8
Case 1:18-cr-00340-LGS Document 385 Filed 09/24/20 Page 4 of 8
Case 1:18-cr-00340-LGS Document 385 Filed 09/24/20 Page 5 of 8
Case 1:18-cr-00340-LGS Document 385 Filed 09/24/20 Page 6 of 8




            Dated: September 24, 2020
            New York, New York
Case 1:18-cr-00340-LGS Document 385 Filed 09/24/20 Page 7 of 8




                                                   9/23/2020
Case 1:18-cr-00340-LGS Document 385 Filed 09/24/20 Page 8 of 8
